COMMENTS
Status of the Application
Receipt is acknowledged of a responsive amendment dated 08/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Jason Mock on 08/11/2022.
Please amend the claims as follows:
1.	(Examiner’s Amendment) A method for detecting at least one mutation in a pool of nucleic acid samples comprising 
(a) eluting at least two dried biological fluid samples, each having a volume of 20 µL or less and containing about 100ng to 400 ng of genomic DNA, from at least two absorbent tips of microsampling devices, each of the at least absorbent tips comprising a separate dried biological fluid sample, by contacting the least two absorbent tips of the microsampling devices with a Proteinase K and a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant 
(b) extracting from at least two nucleic acid samples of genomic DNA comprising a sample cystic fibrosis transmembrane regulator (CFTR) nucleic acid from the at least two dried biological fluid samples eluted from the at least two absorbent tips of microsampling devices;
(c) generating at least two libraries comprising amplicons corresponding to a plurality of target segments of each of the sample CFTR nucleic acids from each of the at least two nucleic acid samples, wherein each of the at least two libraries of amplicons comprises an index sequence;
(d) pooling the at least two libraries of amplicons; and
(e) detecting at least one mutation in at least one of the amplicons in the at least two libraries using high throughput massive parallel sequencing.
14.	(Examiner’s Amendment) The method of claim 1, wherein the at least one mutation is selected from among a base change, a gene deletion, a gene duplication or a mutation selected from:
Conventional Name
HGVS cDNA Nomenclature
Conventional Name
HGVS cDNA Nomenclature
296+2T>A
c.164+2T>A
2143delT
c.2012delT
394delTT
c.262_263delTT
2183AA>G
c.2051_2052delAAinsG
405+1G>A
c.273+1G>A
2184delA
c.2052delA
406-1G>A
c.274-1G>A
2184insA
c.2052_2053insA
444delA
c.313delA
2307insA
c.2175_2176insA
457TAT>G
c.325_327delTATinsG
2347delG
c.2215delG
574delA
c.442delA
2585delT
c.2453delT
621+1G>T
c.489+1G>T
2622+1G>A
c.2490+1G>A
663delT
c.531delT
2711delT
c.2583delT
711+1G>T
c.579+1G>T
2789+5G>A
c.2657+5G>A
711+3A>G
c.579+3A>G
2869insG
c.2737_2738insG
711+5G>A
c.579+5G>A
3007delG
c.2875delG
712-1G>T
c.580-1G>T
3120+1G>A
c.2988+1G>A
852del22
c.720_741del22
3120G>A
c.2988G>A
935delA
c.803delA
3121-1G>A
c.2989-1G>A
936delTA
c.805_806delAT
3171delC
c.3039delC
1078delT
c.948delT
3199del6
c.3067_3072delATAGTG
1154insTC
c.1022_1023insTC
3272-26A>G
c.3140-26A>G
1161delC
c.1029delC
3659delC
c.3528delC
1213delT
c.1081delT
3667del4
c.3535_3538delACCA
1248+1G>A
c.1116+1G>A
3791delC
c.3659delC
1259insA
c.1127_1128insA
3821delT
c.3691delT
1288insTA
c.1153_1154insAT
3849+10kbC>T
c.3717+12191C>T
1341+1G>A
c.1209+1G>A
3876delA
c.3744delA
1461ins4
c.1329_1330insAGAT
3905insT
c.3773_3774insT
1525-1G>A
c.1393-1G>A
4005+1G>A
c.3873+1G>A
1548delG
c.1418delG
4016insT
c.3884_3885insT
1609delCA
c.1477_1478delCA
4209TGTT>AA
c.4077_4080delTGTTinsAA
1677delTA
c.1545_1546delTA
4382delA
c.4251delA
1717-1G>A
c.1585-1G>A
A455E
c.1364C>A
1717-8G>A
c.1585-8G>A
A559T
c.1675G>A
1811+1.6kbA>G
c.1679+1.6kbA>G
C524X
c.1572C>A
1812-1G>A
c.1680-1G>A
CFTRdele2,3
c.54-5940_273+10250del21kb
1898+1G>A
c.1766+1G>A
CFTRdele22,23
c.3964-78_4242+577del
1898+1G>T
c.1766+1G>T
D110H
c.328G>C
1898+3A>G
c.1766+3A>G
D579G
c.1736A>G
1898+5G>T
c.1766+5G>T
E60X
c.178G>T
2043delG
c.1911delG
E92K
c.274G>A
2055del9>A
c.1923_1931del9insA
E92X
c.274G>T
2105del13ins5
c.1973_1985del13insAGAAA
E585X
c.1753G>T
2108delA
c.1976delA
E822X
c.2464G>T
E831X
c.2491G>T
R75X
c.223C>T
E1104X
c.3310G>T
R117C
c.349C>T
F311del
c.933_935delCTT
R117H
c.350G>A
F508del
c.1521_1523delCTT
R334W
c.1000C>T
G85Ea
c.254G>A
R347H
c.1040G>A
G91R
c.271G>A
R347P
c.1040G>C
G178R
c.532G>A
R352Q
c.1055G>A
G330X
c.988G>T
R553X
c.1657C>T
G480C
c.1438G>T
R560K
c.1679G>A
G542X
c.1624G>T
R560T
c.1679G>C
G551D
c.1652G>A
R709X
c.2125C>T
G970R
c.2908G>C
R764X
c.2290C>T
G1244E
c.3731G>A
R851X
c.2551C>T
H199Y
c.595C>T
R1066C
c.3196C>T
I336K
c.1007T>A
R1066H
c.3197G>A
I507del
c.1519_1521delATC
R1128X
c.3382A>T
I1234V
c.3700A>G
R1158X
c.3472C>T
K710X
c.2128A>T
R1162X
c.3484C>T
L206W
c.617T>G
R1283M
c.3848G>T
L467P
c.1400T>C
S341P
c.1021T>C
L732X
c.2195T>G
S466X
c.1397C>A or c.1397C>G
L927P
c.2780T>C
S489X
c.1466C>A
L1065P
c.3194T>C
S492F
c.1475C>T
L1077P
c.3230T>C
S549N
c.1646G>A
L1093P
c.3278T>C
S549R
c.1645A>C or c.1647T>G
M1V
c.1A>G
S945L
c.2834C>T
M1101K
c.3302T>A
S1196X
c.3587C>G
N1303K
c.3909C>G
S1251N
c.3752G>A
P67L
c.200C>T
S1255X
c.3764C>A
P205S
c.613C>T
T338I
c.1013C>T
P574H
c.1721C>A
V520F
c.1558G>T
Q39X
c.115C>T
W401X
c.1202G>A or c.1203G>A
Q98X
c.292C>T
W846X
c.2537G>A
Q220X
c.658C>T
W1089X
c.3266G>A
Q493X
c.1477C>T
W1145X
c.3435G>A
Q525X
c.1573C>T
W1204X
c.3611G>A or c.3612G>A
Q552X
c.1654C>T
W1282X
c.3846G>A
Q890X
c.2668C>T
Y122X
c.366T>A
Q1238X
c.3712C>T
Y1092X
c.3276C>A or c.3276C>G
Q1313X
c.3937C>T
  S364P
     c. 1090T>C

.
22.	(Examiner’s Amendment) The method of claim 1, wherein the high throughput massive parallel sequencing involves a read depth approach or is performed using pyrosequencing, reversible dye-terminator sequencing, next generation sequencing 
24.	(Examiner’s Amendment) A method for detecting at least one mutation in a pooled sample of cystic fibrosis transmembrane regulator (CFTR) nucleic acids comprising generating a library comprising amplicons corresponding to a plurality of target segments of the pooled sample of CFTR nucleic acids, wherein the pooled sample of CFTR nucleic acids was extracted from dried biological fluid samples obtained from at least two subjects and eluted from an absorbent tip of a microsampling device by contacting the absorbent tip of the microsampling device with a lysis buffer for up to 15 minutes at 90 °C and Proteinase K for up to 18 hours at 56 °C, wherein no more than 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device by contacting the absorbent tip of the microsampling device with (i) a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant 
28.	(Examiner’s Amendment) A method for selecting a patient exhibiting cystic fibrosis symptoms, or a patient at risk for cystic fibrosis for treatment with an anti-cystic fibrosis therapeutic agent comprising 
(a) eluting a dried biological fluid sample of the patient from an absorbent tip of a microsampling device by contacting the absorbent tip of the microsampling device with a lysis buffer comprising guanidine hydrochloride, Tris•Cl, EDTA, and a nonionic surfactant cystic fibrosis transmembrane regulator (CFTR) nucleic acid;
(b) generating a library comprising amplicons corresponding to a plurality of target segments of the sample CFTR nucleic acid, wherein the of amplicons comprises an index sequence;
(c) pooling the library of amplicons generated from the patient with at least one other library of amplicons to form a pooled library of amplicons;
(d) detecting at least one mutation in at least one of the amplicons in the pooled library of amplicons using high throughput massive parallel sequencing; and 
(e) selecting the patient for treatment with an anti-cystic fibrosis therapeutic agent, optionally wherein the anti-cystic fibrosis therapeutic agent is one or more agents selected from the group consisting of penicillin, amoxicillin, cephalosporins, macrolides, fluoroquinolones, sulfonamides, Tetracyclines, aminoglycosides, colistin, Amcinonide, Betamethosone diproprionate, Clobetasol, Clocortolone, Dexamethasone, Diflorasone, Dutasteride, Flumethasone Pivalate, Flunisolide, Fluocinolone Acetonide, Fluocinonide, Fluorometholone, Fluticasone propionate, Fluticasone propionate, Fluticasone propionate, Flurandrenolide, Hydroflumethiazide, aceclofenac, acemetacin, aspirin, celecoxib, dexibuprofen, dexketoprofen, diclofenac, etodolac, etoricoxib, fenoprofen, flurbiprofen, ibuprofen, indometacin, ketoprofen, mefenamic acid, meloxicam, nabumetone, naproxen, sulindac, tenoxicam, tiaprofenic acid, expectorants, antihistamines, cough suppressants, Dextromethorphan, hypertonic salines, dornase alfa, mucolytics, pancreatic enzymes, vitamin A, vitamin D, vitamin E, vitamin K, and supplements reduce stomach acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639